Citation Nr: 9918367	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rate of special monthly compensation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from August 1952 to November 
1954.  

The appeal arises from a rating decision dated in September 
1994 in which the Regional Office (RO) denied special monthly 
compensation based on need for the regular aid and attendance 
of another person.  The veteran subsequently perfected an 
appeal of that decision.  

In his Department of Veterans Affairs (VA) Form 9 (Appeal to 
Board of Veterans' Appeals) received in December 1994, the 
veteran related that he wanted aid and attendance effective 
in March 1986.  In a VA Form 1-646 (Statement of Accredited 
Representative in Appealed Case) in May 1996, the veteran's 
representative also asserted that the veteran should be 
awarded aid and attendance to June 1986 based on clear and 
unmistakable error.  In a March 1997 rating decision, the RO 
determined that there was no clear and unmistakable error in 
a prior rating decision dated in April 1987 that did not 
grant a 100 percent for service-connected bowel dysfunction.  
In March 1997, the representative requested administrative 
review in Washington, D.C., of the clear and unmistakable 
error issue.  

In May 1997, the veteran's representative contended that a 
May 1979 rating decision was not final because notice of that 
decision was not sent to the veteran.  Additionally, the 
representative argued that the RO, in 1983, erroneously 
notified the veteran that it was awarding compensation based 
on his need for aid and attendance, erroneously failed to 
adjudicate the issue involving aid and attendance in its 
January 1983 rating decision and erroneously withdrew the 
veteran's appeal.  Moreover, the representative asserted that 
the RO did not properly consider 38 C.F.R. § 3.350(e)(2) and 
did not grant a 100 percent evaluation for loss of bowel 
control in its April 1987 rating decision.  

According to a May 1998 letter, the Director of Compensation 
and Pension Service, in Washington, D.C., reviewed the issues 
of an earlier effective date for special monthly compensation 
under 38 U.S.C.A. § 1114(k) for loss of use of a creative 
organ; failure to notify the veteran of the May 16, 1979, 
denial of service connection for impotence and entitlement to 
aid and attendance; and clear and unmistakable error in a 
rating decision of April 2, 1987, in not granting a 100 
percent evaluation for bowel dysfunction.  The Director of 
Compensation and Pension Service concluded that the veteran 
was notified of the May 1979 rating decision later in May 
1979; an earlier effective date for the award of service 
connection for impotence and special monthly compensation for 
loss of use of a creative organ was not warranted; the 
veteran was not entitled to aid and attendance; the criteria 
for paraplegia and loss of bowel and bladder control under 
the provisions of 38 U.S.C.A. § 1114(o) were not met; and 
there was no error in the April 2, 1987, rating decision.  

In a June 1998 informal hearing presentation, the veteran's 
representative continues to argue that the RO, in 1983, 
erroneously notified the veteran that it was awarding 
compensation based on his need for aid and attendance, 
erroneously failed to adjudicate the issue involving aid and 
attendance in its January 1983 rating decision and 
erroneously withdrew the veteran's appeal.  Moreover, the 
representative asserted that a 100 percent evaluation is 
warranted for the veteran's bowel loss effective in October 
1986 because the RO did not properly consider 38 C.F.R. 
§ 3.350(e)(2) and did not grant a 100 percent evaluation for 
loss of bowel control in its April 1987 rating decision.  
Claims that the RO committed clear and unmistakable error in 
prior rating decisions are referred to the RO for appropriate 
action.  Additionally, the Board finds that the veteran has 
been contending that an effective date in 1986 is warranted 
for the award aid and attendance benefits.  That matter is 
also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran has loss of use of his right upper and right 
lower extremities.

3.  The veteran is in need of the regular aid and attendance 
of another person due to his service-connected paresis of the 
left upper extremity, hyperreflexic bladder, bowel 
dysfunction with loss of sphincter control and paresis of the 
left lower extremity.  


CONCLUSION OF LAW

The criteria for special monthly compensation at the maximum 
rate found in 38 U.S.C.A. § 1114(o) and the criteria for aid 
and attendance allowance pursuant to 38 U.S.C.A. § 1114(r)(1) 
are met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a higher rate of 
special monthly compensation is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to that claim.  38 U.S.C.A. § 5107.  

A rating decision dated in July 1982 granted a claim for 
special monthly compensation.  At that time, the veteran was 
service-connected for residuals of fracture of the vertebral 
body at C-5 and articular facet of C-6, with spinal cord 
injury and secondary myelopathy of the lower cervical region, 
evaluated as 100 percent disabling.  The veteran was 
determined to be entitled to special monthly compensation 
under 38 U.S.C.A. § 1114 (l) and 38 C.F.R. § 3.350(b) on 
account of loss of use of one hand and loss of use of one 
foot, from November 1959.  He was also entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of a 
creative organ, from January 1982.  

In a January 1983 rating decision, the RO determined that the 
veteran was entitled to special monthly compensation under 
38 U.S.C.A. § 1114 (p) and 38 C.F.R. § 3.350(f)(3) at a rate 
equal to subsection (m) on account of loss of use of one 
upper extremity and loss of use of one lower extremity at 
levels or with complications preventing natural knee action 
with prosthesis in place with additional disabilities of 
paresis of the left upper extremity, paresis of the left 
lower extremity and impotency, ratable at 50 percent or more, 
from November 1981.  The Board notes that the veteran's 
disabilities, at that time, included residuals of fracture of 
the vertebral body at C-5 and articular facet of C-6, with 
spinal cord injury, secondary myelopathy of the lower 
cervical region, and loss of use of the right upper and lower 
extremities, evaluated as 100 percent disabling, from 
December 1954; paresis of the left upper extremity due to 
fracture of the vertebral body at C-5; evaluated as 60 
percent disabling, from November 1981; paresis of the left 
lower extremity, evaluated as 20 percent disabling, from 
November 1981; and impotency, evaluated as 20 percent 
disabling, from November 1981.  

An April 1987 rating decision shows that the RO determined 
that the January 1983 rating decision assigning a 20 percent 
evaluation for impotency was clearly and unmistakably 
erroneous.  The RO also granted service connection for 
hyperreflexic bladder, secondary to the cervical fracture, 
evaluated as 60 percent disabling, from March 1986, and bowel 
dysfunction, loss of sphincter control, secondary to cervical 
fracture, evaluated as 60 percent disabling, from March 1986.  
Additionally, the RO reduced the rating assigned for paresis 
of the left lower extremity from 20 percent to 0 percent 
disabling, from March 1986.  According to the rating 
decision, the veteran was entitled to special monthly 
compensation under 38 U.S.C.A. § 1114 (p) and 38 C.F.R. 
§ 3.350(f)(4) at a rate equal to subsection (n) on account of 
the residuals of cervical fracture with additional 
disabilities of paresis of the left upper extremity, 
hyperreflexic bladder, bowel dysfunction, paresis of the left 
lower extremity and impotency, independently ratable at 100 
percent, from March 1986.  

In March 1993, the RO assigned a 20 percent evaluation for 
paresis of the left lower extremity, effective in February 
1993.  

According to the September 1994 rating decision, the veteran 
is entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ from November 1981.  He is also entitled 
to special monthly compensation under 38 U.S.C.A. § 1114(p) 
and 38 C.F.R. § 3.350(f)(4) equal to subsection (n) on 
account of residuals of cervical fracture including loss of 
use of right upper and lower extremities with additional 
disabilities, paresis of left upper extremity, hyperflexic 
bladder, bowel dysfunction, and paresis of the left lower 
extremity independently ratable at 100 percent from March 26, 
1986.  

Thus, the veteran's service-connected disabilities include 
residuals of fracture of the vertebral body at C5 and the 
articular facet of C6 with spinal cord injury, secondary 
myelopathy, lower cervical region, loss of use of the right 
upper and lower extremities; paresis of the left upper 
extremity due to fracture of the vertebral body at C5; 
hyperreflexic bladder secondary to cervical fracture; bowel 
dysfunction with loss of sphincter control, secondary to 
cervical fracture; paresis of the left lower extremity; and 
impotency.  

Special monthly compensation can be assigned at the (l) rate 
where, as in this case, there is demonstrated loss of use of 
one hand and loss of use of one foot.  Special monthly 
compensation can also be assigned at the (l) rate where the 
veteran's service connected disabilities render him so 
disabled that he needs the regular aid and attendance of 
another person to assist in performing the activities of 
daily living.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b), 3.352(a).  Thus, the current level of special 
monthly compensation assigned to this veteran contemplates 
that he needs the regular aid and attendance of another 
person due to his service connected disabilities.

A higher level of special monthly compensation is provided 
for by 38 U.S.C.A. § 1114(o) and (r)(1).  This is the level 
of additional special monthly compensation that the veteran 
seeks in this appeal, and this is essentially the issue that 
has been developed and certified to the Board for appellate 
review.  To be entitled to benefits under the provisions of 
subsections (o) and (r-1) of 38 U.S.C.A., § 1114, an 
individual must establish entitlement to two or more rates of 
special monthly compensation (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n).  
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).  An award of these benefits essentially establishes 
entitlement to the next level of aid and attendance, again 
due to helplessness, as set forth in 38 U.S.C.A. § 
1114(r)(1); 38 C.F.R. § 3.350(h).  In other words, 
entitlement to this level of special monthly compensation 
would require, in this case, that the veteran is in need of 
regular aid and attendance on two bases due to separate sets 
of service-connected disabilities.

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(a), (b), 
and (c).  Under the provisions of 38 C.F.R. § 3.352(a), the 
following criteria will be considered in determining whether 
the veteran is in need of the regular aid and attendance of 
another person:  the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  

The Board will discuss the pertinent evidence in this case.  
The VA hospital discharge summary dated in May 1994 shows 
that the veteran ambulated with a walker.  At that time, all 
muscles in the left lower extremity were 5/5.  VA hospital 
records in January 1995 hospital records show that the 
veteran had weakness of the left triceps and left upper 
extremity pain.  Left grip strength was 3/5.  According to a 
letter received in March 1995 from the VA Acting Chief of the 
Spinal Cord Injury Service, the veteran required an electric 
wheelchair.  

In a letter dated in January 1994, W.B. Dale, M.D., a private 
physician, related that the veteran had severe constipation 
and took very large doses of stool softeners.  The VA 
hospital discharge summary dated in May 1994 shows that the 
veteran had "urinary incontinence 80 percent" and fecal 
incontinence occasionally.  However, according to a VA 
hospital discharge summary dated in October 1994, the veteran 
had full bladder control except for urgency at times and full 
bowel control.  It was noted that the veteran was admitted 
for a check-up.  The veteran testified at the March 1995 RO 
hearing that he was hospitalized on January 4, 1995, for loss 
of control of the bowels.  A VA hospital discharge summary 
dated in January 1995 shows that the veteran complained of 
diarrhea for over two weeks.  According to the hospital 
summary, the veteran did not have any diarrhea after his 
admission to the hospital, and it was concluded that the 
veteran had diarrhea secondary to antibiotics.  At the March 
1995 RO hearing, the veteran also testified that he was had a 
little bladder control but that he experienced leakage 
everyday.  He added that he had trained his bowels for some 
30 years and used two stool softeners and a laxative daily.  
He also indicated that he sometimes experienced an accident 
two to three times a week during the day and nearly every 
night.  

The veteran has also undergone examinations for the purpose 
of determining whether he required the aid and attendance of 
another person.  A VA physician, in the report of an 
examination for housebound status or permanent need for aid 
and attendance performed in December 1992, reported that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care and 
diagnosed C5-7 incomplete quadriplegia with partial bowel and 
bladder control and possible ulnar palsy on the right.  
Significantly, the examiner noted that there was paresis of 
the left hand and arm and that the veteran was unable to 
perform the activities of daily living due to such 
disability.  Next the examiner related that there was paresis 
of the left upper extremity "but not as severe as the 
[right]" and that the veteran could feed himself, dress 
himself, groom himself and handle excretory functions.  Thus, 
it is unclear whether the functions required to perform the 
activities of daily living were limited by the veteran's left 
upper extremity.  The examiner also reported that there was 
bilateral paralysis of the lower extremities.

In February 1993, the veteran underwent a VA aid and 
attendance and housebound examination.  His complaints 
included progressive weakness in the left hand over the 
previous several months.  The examination revealed that the 
veteran dressed, groomed and feed himself and handled bowel 
and bladder training.  The diagnoses included C7 incomplete 
quadriplegia with bowel and bladder incontinency and moderate 
left ulnar nerve palsy.  Also at that time, the veteran 
exhibited normal coordination with his left hand.  However, 
motor function of the left shoulder was 4/5, left biceps 4/5 
and left triceps 1/5, and left wrist extension was 2/5, left 
wrist flexion 1/5 and left hand grip 1/5.  Thus, there was 
significant decreased strength and function in the left upper 
extremity.  With regard to motor function of the left lower 
extremity, left knee flexion was 3/5, left knee extension was 
3-4/5, left ankle dorsiflexion was 3/5 and left ankle plantar 
flexion was 3/5.  Thus, there was also decreased function in 
the left lower extremity.  

The report of an examination for housebound status or 
permanent need for aid and attendance received in April 1994 
indicates that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care due to his partial paralysis of both arms and both legs.  
It was also noted that his arms were very weak and that fine 
movements were greatly impaired.  He had trouble feeding 
himself and a great deal of trouble getting dressed.  
Significantly, while there was no mention whatsoever of the 
veteran's service-connected hyperreflexic bladder secondary 
to cervical fracture and bowel dysfunction with loss of 
sphincter control, secondary to cervical fracture, the 
diagnosis was partial paralysis of both arms and legs.  

In August 1994, the veteran underwent another VA examination 
for the purpose of determining whether he required aid and 
attendance or was housebound.  According to that examination 
report, the veteran had approximately 85 percent control over 
his kidneys and did have some leakage and went on urge as far 
as his bowel movements were concerned.  The examiner 
concluded that the veteran was not completely independent in 
his activities of daily living and transfers at that time and 
that he did need aid and attendance.  The examination report 
also indicates that he required help with his socks, tying 
his shoes, taking a shower and standing due to he 
disabilities of the lower and upper extremities.  The 
examination also revealed that the veteran mainly stayed in 
his wheelchair and was only able to ambulate with his walker 
approximately 50 steps.  It was also noted that the veteran 
experienced poor balance and required the assistance of two 
people in order to stand when not using a lift chair.  At the 
March 1995 RO hearing, a friend of the veteran testified that 
he had to help the veteran up when he fell and that he had to 
fed him.  The veteran also testified that he had hired 
someone to give him showers and baths and clean the house.  

In light of the evidence discussed above, the Board finds 
that a case could be made that the pertinent evidence 
currently of record is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran needs the 
regular aid and attendance of another person due to his 
service connected disabilities of the left upper and lower 
extremities, bladder and bowel.  Additionally, it is felt 
that to further delay reaching a final decision on the appeal 
of the claim in question by remanding in order to try to 
obtain additional evidence would not be in the best interests 
of the veteran.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that the criteria for special monthly 
compensation at the rate provided by 38 U.S.C.A. § 1114(o) 
are met.  Additionally, because the need for regular aid and 
attendance has been shown, the Board finds that the veteran 
is also entitled to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  38 U.S.C.A. 
§ 5107(b).  



ORDER

Special monthly compensation at the maximum rate under 
38 U.S.C.A. § 1114(o) and based on a higher level of aid and 
attendance allowance under 38 U.S.C.A. § 1114(r)(1) are 
granted, subject to the provisions governing the award of 
monetary benefits.  


REMAND

The Board also points out that an award of benefits under the 
provisions of 38 U.S.C.A. § 1114(r)(1) does not represent a 
complete grant of all benefits under the law.  38 U.S.C.A. 
§ 1114(r)(2) provides for a greater benefit where there is a 
higher level of care needed.  The need for a higher level of 
care shall be considered to be the need for personal heath-
care services provided on a daily basis in the veteran's home 
by a person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  The existence of the need 
for such care shall be determined by a physician employed by 
the VA.  38 U.S.C.A. § 1114 (r)(2); 38 C.F.R. § 3.352(b).  

While physicians who examined the veteran in December 1992 
and April 1994 checked boxes on the examination forms 
indicating that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home or other 
institutional care, review of the record does not disclose 
that the veteran is receiving care from a licensed health-
care professional.  Under the circumstances, the Board finds 
that additional action is warranted.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  Therefore, the 
case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The veteran should also be 
asked to provide a statement from any 
licensed health care professional who is 
providing or supervising the daily 
skilled health care on a continuing basis 
in the veteran's home.  The statement 
should include information, such as the 
nature, extent and frequency of the 
services provided and the specific 
conditions which cause the need for such 
care.  If a nonprofessional provides the 
requested statement, the statement should 
indicate the nature and extent of the 
supervision being provided.  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for his service-
connected disabilities, VA and private.  
After securing any necessary release, the 
RO should obtain records of any treatment 
identified by the veteran, which have not 
already been obtained.  

3.  The veteran should be scheduled for a 
VA examination.  The examiner should be 
afforded an opportunity to review the 
veteran's claims file, including the 
statement from any professional or 
nonprofessional individual who is caring 
for or supervising the care of the 
veteran.  The examiner should 
specifically address whether the veteran 
requires daily care by a licensed health-
care professional or someone acting under 
the supervision of a licensed health-care 
professional and list the conditions 
which require such care, if needed. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should consider the 
issue of entitlement to a higher rate of 
care under the provisions of 38 U.S.C.A. 
§ 1114(r)(2).  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

